U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) | X | QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2007 || TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27225 DigitalTown, Inc. (formerly BDC Capital, Inc.) (Name of small business issuer in its charter) Minnesota 41-1427445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11974 Portland Avenue, Burnsville, Minnesota 55337 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (952) 890-2362 Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock Par Value $0.01 per share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] There were 25,723,750 shares of the registrant’s common stock outstanding as of July 12, 2007. ii TABLE OF CONTENTS PART I Item 1. Financial Statements 1-12 Item 2. Management’s Discussion and Analysis and Plan of Operation 13-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II Item 1. Legal Proceedings 18 Item 1A Risk Factors 18 Item 2. Unregistered sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 18 iii PART I ITEM 1. FINANCIAL STATEMENTS Page Financial Statements: Balance Sheets 1 Statements of Operations 2 Statements of Cash Flows 3 Notes to Financial Statements 4-12 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED BALANCE SHEETS ASSETS May 31, February 28, 2007 2007 (unaudited) (audited) Current assets: Cash $ 15,390 $ 8,933 Other receivable 28 999 Total current assets 15,418 9,932 Property and equipment, net 5,154 1,579 Intangible assets – domain names 656,727 441,558 Total assets $ 677,299 $ 453,069 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 392,406 $ 137,144 Advances from stockholders 5,704 16,354 Accrued expenses: Accrued payroll 20,152 32,169 Accrued interest 10,876 9,476 Deferred officer compensation 30,807 18,865 Notes payable - stockholder 70,000 70,000 Total current liabilities 529,945 284,008 Commitments and contingencies Stockholders’ equity: Common stock, $.01 par value, 2,000,000,000 shares authorized, 25,723,750 and 25,701,500 shares issued and outstanding at May 31, 2007 andFebruary 28, 2007, respectively 257,233 257,010 Additional paid-in-capital 14,579,475 14,521,673 Subscription receivable (2,795,501 ) (2,947,470 ) Accumulated deficit (11,893,853 ) (11,662,152 ) Total stockholders’ equity 147,354 169,061 Total liabilities and stockholders’ equity $ 677,299 $ 453,069 The accompanying notes are an integral part of these consolidated financial statements. 1 DigitalTown, Inc (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended May 31, 2007 (unaudited) Operating expenses: Selling, general and administrative expenses $ 233,275 Loss from operations (233,275 ) Other income (expense) Interest expense (1,400 ) Other income 2,974 Total other income (expense) 1,574 Net loss $ (231,701 ) Loss per common share – basic and diluted $ (0.01 ) Weighted average common shares outstanding – basic and diluted 25,711,658 The accompanying notes are an integral part of these financial statements. 2 DigitalTown, Inc. (formerly BDC Capital, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS Three months ended May 31, 2007 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (231,701 ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation 381 Stock based compensation expense 7,962 Non cash stock payment 50,063 Changes in operating assets and liabilities: Other receivables 971 Prepaid expenses - Accounts payable 59,022 Accrued expenses: Accrued payroll (12,017 ) Accrued interest 1,400 Deferred officer compensation 11,942 Net cash used in operating activities (111,977 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of fixed assets (3,956 ) Purchases andrenewal ofintangible assets – domain names (18,929 ) Net cash used in investing activities (22,885 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances to officer/stockholder (10,650 ) Payments received on stockholder subscription receivables net of $20,000 in transaction costs for the subscription offering initiated in fiscal 2006 151,969 Net cash provided by financing activities 141,319 Net change in cash and cash equivalents 6,457 Cash and cash equivalents, beginning of period 8,933 Cash and cash equivalents, end of period $ 15,390 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash payments for interest $ - Non-cash investing and financing activities: Intangible assets-domain name renewals incurred with accounts payable $ 196,240 The accompanying notes are an integral part of these consolidated financial statements. 3 DigitalTown, Inc. (formerly BDC Capital, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1. Nature of Business and Summary of Significant Accounting Policies: Nature of Business DigitalTown, Inc. (formerly known as BDC Capital, Inc.) (“The Company”) was formed as a Minnesota corporation on April 7, 1982. It was incorporated under the name Command Small Computer Learning Center, Inc., a computer training company. In 1987, the Company changed its name to Command Electronics, Inc. In February 1995, the Company acquired CyberStar Computer Systems, a manufacturer and marketer of microcomputers and servers, and in 1997 changed its name to CyberStar Computer Corporation. In 2000, the Company changed its name to eNetpc, Inc. In November 2004, the Company changed its name to BDC Capital, Inc. BDC Capital, Inc. has engaged in the sale of computer components, development of software and resell of major computer brands. The names "BDC Capital, Inc." "we", "our" and "us" used in this report refer to BDC Capital, Inc. On December 10, 2004, the Company’s Board of Directors elected to be regulated as a business development company (BDC) as outlined in the Investment Company Act of 1940 by filing a Form NT-54A. As a BDC, the Company planned to focus on current opportunities available to this attractive business model in the somewhat uncertain economic times. On August 31, 2006, the Company filed with the SEC to withdraw their “business development company” status. The Company has changed its business plan to become a multiple-site online social-networking community portal through the internet.As part of that plan, the Company changed its name to DigitalTown, Inc. effective March 1, 2007.The Company is currently developing the DigitalTown portal.This portal, when complete, will include features such as email, alumni communication and reunion tools, chat, a wide range of high school activities such as music, drama and athletics, personal profiles, photo, video and music sharing and timely community news.The Company is currently developing a revenue model associated with the use of the DigitalTown portal. The company has sustained losses and negative cash flows from operations and expects these conditions to continue into the foreseeable future.At May 31, 2007, the company had an accumulated deficit of $11,893,853.Subsequent to May 31, 2007, the company has received cash proceeds totaling approximately $255,000 from its stock subscription receivable.The company anticipates existing cash, proceeds received to-date as well as expected future proceeds from its stock subscription receivable and any additional financing needed through the sale of its common stock or other equity based securities, will be sufficient to meet its working capital and capital expenditures needs through at least May 31, 2008. Principles of Consolidation As a result of the Company’s Business Development Company withdrawal, the Company now files consolidated financial statements that include its controlled Subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. 4 The election to withdraw the Company’s election as a Business Development Company under the 1940 Act has resulted in a significant change in the Company's required method of accounting.Business Development Company financial statement presentation and accounting utilizes the fair value method of accounting used by investment companies, which allows Business Development Company’s to recognize income and value their investments at market value as opposed to historical cost. In addition, majority-owned subsidiaries are not consolidated and instead, investments in those subsidiaries are reflected on the balance sheet as an investment in and advances to affiliates, at fair value.As an operating company, the required financial statement presentation and accounting for securities held by the Company utilize either fair value or historical cost methods of accounting, depending on the classification of the investment and the Company's intent with respect to the period of time it intends to hold the investment, and the Company and its subsidiaries are reflected for financial accounting purposes as a consolidated entity.The change in accounting due to the conversion to an operating company from a Business Development Company is considered a change in accounting principle. Management has retroactively applied this change in accounting principle in accordance with Statement of Financial Accounting Standards No. 154, “Accounting for Changes and Error Corrections” for the Company’s balance sheet as of February 28, 2006.As a business development company, the Company’s investment in BDC Partners, Inc. was not previously audited prior to February 28, 2006.Management has determined that it is impractible and not cost effective to retroactively apply this change in accounting to the previously reportedinterim financial statements of BDC Capital, Inc. for the three months ended May 31, 2006, per SFAS 154 par. 11.Therefore, the statements of operations and cash flows for the three months ended May 31, 2006 will not be comparative.However, these prior period financial statements are included in Note 9 as originally filed for informational purposes. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash, other receivables, accounts payable, accrued expenses and notes payable.Pursuant to SFAS No. 107 “Disclosures About Fair Value of Financial Instruments,” the Company is required to estimate the fair value of all financial instruments at the balance sheet date.The company considers the carrying value of its financial instruments in the financial statements to approximate fair value. Revenue Recognition The Company does not currently generate revenue from its operations. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturity of three months or less when purchased to be cash equivalents. 5 Intangible Assets – Domain Names The Company is still in the development stage of its web site portal and accordingly, all costs, including license renewals, associated with domain names expected to be utilized in its website portal have been capitalized.Since the Company is still in the development stage of its web site portal and the ownership of these domain names can be renewed at a nominal fee prior to their expiration date, the useful life of the domain names are deemed to be indefinite and no amortization will be recorded. Property and Equipment Property and equipment are stated at cost and depreciated on a straight-line basis over their estimated useful lives, ranging from two to five years. Leasehold improvements are amortized over the shorter of the useful life or the term of the related lease. Repairs and maintenance costs are expensed as incurred; major renewals and improvements are capitalized.As items of property or equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts and any gain or loss is included in operating income. Impairment of Long-Lived Assets Long-lived assets, such as property and equipment and intangible assets – domain names are reviewed for impairment whenever changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized in the amount by which the carrying amount of the asset exceeds the fair value of the asset. Income Taxes Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating losses and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of the enactment. Stock-Based Compensation Effective March 1, 2006, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No. 123(R), “Share-Based Payment,” applying the modified prospective method.This standard requires the fair value of share-based payments, including grants of employee stock options and employee stock purchase plan shares, to be recognized in the income statement based on their grant date fair values unless a fair value is not reasonably estimable.Prior to the Company’s adoption of SFAS No. 123(R), the company followed the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related interpretations, as permitted by Statement of Financial Accounting Standards (“SFAS”) No. 123, “Accounting for Stock-Based Compensation.”The fair value of the Company’s stock options issued prior to and after the adoption of SFAS No. 123(R) has been estimated using a Black-Scholes pricing model, which assumes no expected dividends and estimates the option expected life, volatility and risk-free interest rate at the time of the grant. 6 Comprehensive Income (Loss) Comprehensive income (loss) includes net income (loss) and items defined as other comprehensive income (loss). Items defined as other comprehensive income (loss) include such items as foreign currency translation adjustments and unrealized gains (losses) on certain marketable securities. For the three months ended May 31, 2007, the Company had no items defined as other comprehensive income (loss). Net Loss Per Common Share Basic loss per share is computed using the weighted average number of shares outstanding for the period. Diluted loss per share is computed using the weighted average number of shares outstanding per share adjusted for the incremental shares attributed to outstanding stock options under the Company's stock option plans, convertible debt and convertible preferred stock.Incremental shares attributable to the assumed exercise of stock options and conversion of debt and preferred stock for the three months ended May 31, 2007 and May 31, 2006 were excluded from the computation of diluted loss per share as their effect would be anti-dilutive. Recently Issued Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements ("SFAS No. 157"). This standard clarifies the principle that fair value should be based on the assumptions that market participants would use when pricing an asset or liability. Additionally, it establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007. We are currently evaluating the impact of this statement. We believe the adoption of SFAS No. 157 will not have a material impact on our consolidated financial position or results of operations. Cash Deposits in Excess of Federally Insured Limits The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The balances are insured by the Federal Deposit Insurance Company up to $100,000.Account balances in excess of federally insured limits were $0 at May 31, 2007 and February 28, 2007.The Company has not experienced any losses in such accounts. Note 2. Property and Equipment Property and equipment are as follows: May 31, 2007 February 28, 2007 Office equipment and furniture $ 477,176 $ 473,220 Less accumulated depreciation (457,384 ) (457,003 ) Less impairment of equipment (14,638 ) (14,638 ) $ 5,154 $ 1,579 Depreciation expense for the three months ended May 31, 2007 was $ 381. 7 Note 3. Notes Payable – Stockholder As of May 31, 2007, the Company had interest bearing advances from a stockholder in the amount of $70,000.The unsecured notes are due at various dates from June 21, 2007 to August 1, 2007 with an interest rate of 8%.Accrued interest at May 31, 2007 and February 28, 2007 totaled $10,876 and $9,476, respectively. Note 4. Stockholders Equity On October 4, 2006, the Company initiated a reverse stock split of 75 to 1.Accordingly, all per share amounts reported in the financial statements for all periods have been retroactively restated to reflect the reverse stock split. On April 20, 2007, the Company issued 22,250 restricted common shares, valued at $50,063, to a Minneapolis area high school for their assistance in initially developing the portal revenue model. Note 5. Stock Options The Company has one stock option plan called The 2006 Employee Stock and Option Plan. As of May 31, 2007, an aggregate of 5,000,000 shares of common stock may be granted under these plans determined by the board of directors. The stock options may be granted to directors, officers, employees, consultants and advisors of the Company.Options granted under this plan are non-qualified stock options and have exercise prices and vesting terms established by the Board of Directors at the time of each grant.Vesting terms of outstanding options range from immediate to two years of employment anniversary.All options expire five years from the date of grant. Effective March 1, 2006, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No.123(R), “Share-Based Payment,” which requires the fair value of share-based payments, including grants of employee stock options and employee stock purchase plan shares, to be recognized in the income statement based on their grant date fair values unless a fair value is not reasonably estimable. Prior to the Company’s adoption of SFAS No.123(R), the Company followed the intrinsic value method prescribed in Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, and its related interpretations, as permitted by Statement of Financial Accounting Standards (“SFAS”) No.123, “Accounting for Stock-Based Compensation.” The fair value of the Company’s stock options issued prior to and after the adoption of SFAS No. 123(R) has been estimated using a Black-Scholes pricing model, which assumes no expected dividends and estimates the option expected life, volatility and risk-free interest rate at the time of grant. The Company elected to adopt the modified prospective transition method, under which prior periods have not been restated to reflect, and do not include, the impact of SFAS No.123(R). The valuation provisions of SFAS No.123(R) apply to new grants and to grants that were outstanding as of the effective date and are subsequently modified. The Company had no remaining estimated compensation for grants that were outstanding as of the effective date that would need to be recognized over the remaining service period using the compensation cost estimated for the SFAS No.123 pro forma disclosures. The Company’s consolidated financial statements as of and for the three months ended May 31, 2007, reflect the impact of SFAS 123(R). No options were granted for the three month periods ended May 31, 2007 and 2006.For the three months ended May 31, 2007, the Company recorded related compensation expense of $7,962. This expense is included in selling, general and administrative expense. There was no tax benefit from recording this non-cash expense due to the Company having a full valuation allowance against its deferred tax assets. The compensation expense impacted the May 31, 2007 basic loss per common share by 0.00. There remains $208,990 of total unrecognized compensation expense, which is expected to be recognized over future periods. 8 SFAS 123 (R) requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company’s consolidated statements of operations. The Company uses the Black-Sholes-Merton (“Black Sholes”) option-pricing model as a method for determining the estimated fair market value for employee stock awards. Compensation expense for employee stock awards is recognized on a straight-line basis over the vesting period of the award. The adoption of SFAS 123 (R) also requires certain changes to the accounting for income taxes and the method used in determining diluted shares, as well as additional disclosure related to the cash flow effects resulting from share-based compensation. The relevant interpretive guidance of Staff Accounting Bulletin 107 was applied in connection with its implementation and adoption of SFAS 123 (R). The following table summarizes information about the Company’s stock options: Number of Options Weighted Average Exercise Price Weighted Average Remaining Contract Life Aggregate Intrinsic Value (1) Options outstanding February 28, 2007 3,125,000 $ 1.725 4.50 - Granted - Canceled or expired (270,000 ) (1.725 ) - - Exercised - Options outstanding - May 31, 2007 2,855,000 $ 1.725 4.25 $ 1,070,625 Exercisable at May 31, 2007 2,730,000 $ 1.725 4.25 $ 1,023,750 (1) The intrinsic of an option is the amount by which the fair value of the underlying stock exceeds its exercise price. Note 6. Related Party Transactions The Company entered into a 5 year lease with a director of the Company for approximately 1,000 square feet of space used for offices and operations equipment storage at 11974 Portland Avenue, Burnsville, Minnesota.The lease commenced on December 16, 2006 at a monthly rent of $2,650 for the 5 year term of the lease and contains an option to renew for an additional term of 1 year at a monthly rent of $2,650. The Company previously sub-leased from a director of the Company the same space at a monthly rent of $750 renewable monthly.The Company incurred rent expense to the director for the three months ended May 31, 2007 totaling $7,950.The Company currently owes $14,575 to the director for rent payments due through May 31, 2007.This amount is included in accounts payable. Future payments for fiscal years ending: 2008 $ 31,800 2009 31,800 2010 31,800 2011 31,800 2012 25,175 $ 152,375 9 Note 7. Commitments and Contingencies The Company is exposed to asserted and unasserted claims encountered in the normal course of business. In the opinion of management, the resolution of these matters will not have a material adverse effect on the Company's financial position or results of operations. Note 8. Common Stock Subscriptions Receivable During fiscal year ended February 28, 2006, the Company received subscriptions for 4,811,709 restricted common shares at $0.75 per share.Significant terms of the subscription agreement are as follows: · Payment is due in full in 60 months · At 24 months, the Company can demand at its option, monthly 1/36 payments on the subscription agreement. · The Company has the option to charge simple annual interest of up to 4%. · The Company will provide downside protection of up to 30% of the stock price upon conversion. As of May 31, 2007 and February 28, 2007, the company has outstanding subscription receivables of $2,795,501 and $2,947,470 respectively.For the three months ended May 31, 2007, the company collected $151,969 of outstanding subscription receivables.No interest has been charged on these subscription agreements.The Company has collected approximately $255,000 of additional outstanding subscription receivables subsequent to May 31, 2007. Note 9.Prior Period Financial Statement Presentation For informational purposes, the following financial statements prepared using the accounting principles for a “business development company”, have been provided: · Statement of Operations for the three months ended May 31, 2006 · Statement of Cash Flows for the three months ended May 31, 2006 10 DigitalTown, Inc. (formerly BDC Capital, Inc.) STATEMENT OF OPERATIONS (unaudited) As a Business Development Company Three months ended May 31, 2006 Investment income $ 2 Operating Expenses: Professional fees 26,775 Administrative expenses 47,019 Rent 1,125 Other 2,333 Interest expense 1,400 Total Operating expenses 78,652 Net investment loss (78,650 ) Net change in unrealized appreciation on investment - Net decrease in net assets resulting from operation $ (78,650 ) Loss per common share – basic and diluted $ (0.01 ) Weighted average shares outstanding – basic and diluted as restated for the 1 for 75 reverse stock split on October 4, 2006 5,700,962 11 DigitalTown, Inc. (formerly BDC Capital, Inc.) STATEMENT OF CASH FLOWS (Unaudited) As a Business Development Company Three months ended May 31, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net decrease in net assets resulting from operations as aBusiness development company $ (78,650 ) Adjustments to reconcile net assets resulting from operations and net loss to net cash used by operating activities: Prepaid expenses 759 Accounts payable 12,448 Accrued liabilities 1,400 Investment in BDC Partners, Inc. (217,000 ) Net cash used in operating and investing activities (281,043 ) CASH FLOWS FROM FINANCING ACTIVITIES Net advance from stockholder 5,202 Payments received on stockholder subscription receivable net of $20,000 in transaction costs 381,063 Net cash provided by financing activities 386,265 Net change in cash and cash equivalents for the period 105,222 Cash and cash equivalents at beginning of period 15,346 Cash and cash equivalents at end of period $ 120,568 12 ITEM 2.
